DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JOSE LUIS BARAJAS, II,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2218

                                [July 5, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 2001CF000293A.

   Antony P. Ryan, Regional Counsel, Donald A. Chinquina, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fort Pierce, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Hart v. State, 2018 WL 2049668 (Fla. 4th DCA May 2,
2018).

GERBER, C.J., and DAMOORGIAN, J., concur.
MAY J., dissents with opinion.

MAY J., dissenting.

   I dissent for the reasons set forth in Judge Warner’s dissent in Hart v.
State, 2018 WL 2049668 (Fla. 4th DCA May 2, 2018).

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.